Exhibit POWER OF ATTORNEY Each person whose signature appears below constitutes and appoints Mark A. Hershey, Esq. and Christopher S. Parisi, Esq. and each of them, his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign any and all amendments, including without limitation post-effective amendments, to any or all of the registration statements listed below, which registration statements have been previously filed by the Company with the Securities and Exchange Commission, and to file or cause to be filed the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorney-in-fact, agent, or his or her substitute may lawfully do or cause to be done by virtue hereof. Form Registration Number S-8 333-137886 S-8 333-134792 S-8 333-121497 S-8 33-55096 S-8 333-47769 S-8 333-47783 S-8 33-56469 S-8 33-56471 S-8 33-55435 S-3 333-97475 S-3 333-47803 S-3 33-56455 S-3 33-56457 S-3 33-55947 S-3 33-54779 S-3 33-53711 S-3 33-52285 Signature Title Date /s/ Matthew J. Espe Chairman and Chief Executive Officer October 31, 2008 Matthew J. Espe (Principal Executive Officer) /s/ Robert F. Woods Senior Vice President and Chief Financial Officer October 31, 2008 Robert F. Woods (Principal Financial Officer) /s/ Theodore E. Strand Vice President and Controller October 31, 2008 Theodore E. Strand (Principal Accounting Officer) /s/ Philip E. Cushing Director October 31, 2008 Philip E. Cushing /s/ Thomas R. Gibson Director October 31, 2008 Thomas R. Gibson /s/ Richard A. Jalkut Director October 31, 2008 Richard A. Jalkut /s/ Arthur E. Johnson Director October 31, 2008 Arthur E. Johnson /s/ Kurt M. Landgraf Director October 31, 2008 Kurt M. Landgraf /s/ Gerald Luterman Director October 31, 2008 Gerald Luterman /s/ William E. McCracken Director October 31, 2008 William E. McCracken /s/ Hellene S. Runtagh Director October 31, 2008 Hellene S. Runtagh /s/ Anthony P. Terracciano Director October 31, 2008 Anthony P. Terracciano
